Title: From George Washington to Brigadier General Anthony Wayne, 14 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West Point 14th October 1779
        
        I have your favr of the 13th by Colo. Wood. As the Road which Colonels Butler and putnam have traced will be so easily opened, there will be no need of working upon it untill we know certainly whether we shall want to use it—A deserter from the Vulture sloop the day before yesterday informs that Sir Henry Clinton, Colo. Robinson and several other Officers came up the River the day he came away—seemingly with intent to veiw the posts. There were no troops to be discovered on Board the Vessels that came up with him. I am &c.
      